Quillian, Chief Judge.
The defendants appeal their burglary convictions. Their sole enumeration of error is that the evidence was insufficient to establish that their entry was made without authority. Held:
The premises burglarized was a church. One of the three trustees testified that the defendants did not have permission to enter the church at 1:30 a.m., June 20, 1980 or to remove any property therefrom; that while one of the other trustees could permit one, such as a repairman, to enter the church that trustee would have had to accompany him. The defendants offered no evidence in such regard.
In Wooten v. State, 145 Ga. App. 743, 745 (245 SE2d 34), where one part owner of a dwelling testified the defendant lacked authority to enter and remain within the dwelling house, this court held: “the evidence was sufficient to allow the case to go to the jury for decision where the defendant did not offer to show that entry was made with the authority of the other part owner and occupant.”
The evidence was sufficient so that a rational jury could have found beyond a reasonable doubt that the defendants entered without authority and were guilty of burglary.

Judgments affirmed.


McMurray, P. J., and Pope, J., concur.

Ben Ballenger, Carlton Vines, for appellants.
David L. Lomenick, District Attorney, Edgar Callaway, William P. Slack, Assistant District Attorneys, for appellee.